The defendant was charged on oath, before Peterson Thorp and J. Hester, two of the justices of the peace for Granville County, (367)  where all the parties lived, by Martha Day, a single woman, with being the father of her bastard child. Whereupon, a warrant was issued against the defendant to bring him before the examining magistrates, and upon his appearance he was bound over to the county court. Upon the return of the papers a motion was made by the defendant, through his counsel, to quash the proceedings, for the reason, as set forth in the record, "that the examination of the woman, although appearing on its face to have been taken before two justices, was signed by only one, the other having forgotten to sign it at the time." This motion was refused, and the magistrate who had so neglected his duty, being in court, was, on motion of the officer prosecuting in behalf of the State, then permitted to sign the examination. An issue was made up in the county court and, being submitted to a jury, a verdict was returned in favor of the State, and upon judgment being rendered, the defendant appealed to the Superior Court, where the issues were again tried, with a similar result, and the defendant appealed to the Supreme Court.
No counsel appears here to represent the defendant, and we are not informed on what ground he expects the aid of this Court. The *Page 263 
record does not show us that in the Superior Court any objection was made by the defendant, except as to the fact of his being the father of the child sworn to him by Martha Day. With this question we have nothing to do; the jury have decided it, and we cannot disturb their verdict. We have carefully looked through the record, and perceive but one question presented by it, and that is the permission given to the magistrate in the court then to sign the examination taken before him and the magistrate whose signature was affixed. Unfortunately for the defendant, if this be the only question upon which he has brought his case here, the question is no longer an open one. At June Term, 1844, of this Court, the very question was presented in S. v. Ledbetter,           (368)26 N.C. 243. The Bastardy Act, as it is termed, requires all examinations to charge a man with being the father of a bastard child to be taken within three years after the birth of the child. Rev. Stat., ch. 12, sec. 6. In that case the examination did not upon its face show the fact. Upon the return of the proceedings to the county court a motion was made to quash them for that defect, which was refused. The Supreme Court say, "Upon the refusal to quash, the party might submit to an order of filiation, and then take the case to the Superior Court by a certiorari. But we think, likewise, a direct appeal from the refusal of the county court to quash is a convenient and proper method of proceeding." An appeal in that case was taken to the Superior Court, with the examination still so defective, where the proceedings were quashed. The Court in commenting on the case say: "If, indeed, the supposed father moves the county court to quash for any defect which may, consistently with the truth, be supplied at the instance of the State, it is competent to allow the necessary amendment." That is precisely the case here. The only defect to which the attention of the county court was drawn was the absence of the signature of one of the examining magistrates to the examination. That the amendment allowed was according to the truth is verified by the record itself, and the court had full power to allow the amendment.
When the case appeared in the Superior Court the examination was complete, and the verdict of the jury has fixed the defendant as the father of the child.
PER CURIAM.                                            No error.
Cited: S. v. Higgins, 72 N.C. 227. *Page 264 
(369)